 VALLEY HOMES, INC.APPENDIX289NOTICE TO ALL EMPLOYEESPursuant to the Recommended order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct as Amended, we hereby notify our employees that:WE WILL NOT interfere with the rights of out employees under the law byoffering or giving them wage increases for the purpose of influencing themnot to join or assist, to withdraw as members of, or to reject internationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,Local Union No. 452,or any other union,as their collective bargainingrepresentative.However, the law does not require us to withdraw any wageincreaseswhich havebeen granted.WE WILL NOT threaten our employees with loss of employment benefits ifthey join or assist the above-named Union, or any other union.WE WILL bargain, upon request, with the above-named Union as the exclu-sive representative of our employees in the following appiopriate unit:All employees employed by J. C. Penney Co., Inc., at its warehouse locatedat 195 West Nevada Place, Denver, Colorado. excluding office clerical em-ployees, guards, professional employees, and supervisors as defined in theNational Labor Relations ActWE WILL NOT violate any of the rights our employees have under theNational Labor Relations Act to join, or not to loin, a union of their ownchoosing.J.C. PENNEY CO., INC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other materialIf employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 609Railway ExchangeBuilding,17th and ChampaStreets,Denver, Colorado 80202,Telephone 297-3551.ValleyHomes, Inc.andTruck Drivers, Chauffeurs and HelpersLocal Union No. 100,an affiliate of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 9-CA-3672.July 09, x96'6DECISION AND ORDEROn April 20, 1966, Trial Examiner Harold X. Summers issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices,within the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmativeaction, asset forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in other unfairlabor practices alleged in the complaint and recommended dismissalof those allegations. Thereafter, the Respondent filed exceptions tothe Decision and a supporting brief.160 NLRB No. 29257-551-67-vol. 160-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the brief, and the entirerecord in this case and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]I In the absence of exceptions,we adoptpro formathe Trial Examiner's findings thatRespondent did not violate Section 8(a)(3) of the Act when It laid off employees Stans-betyEllis,and JacksonWe also find it unnecessary to pass on the Trial Examiner'sconclusions as to the status of employees Still and Harrison as agents of the RespondentTRIAL EXAMINER'S DECISIONThis case was heard upon the complaint1of the General Counsel of the NationalLaborRelations Board,herein called the Board,alleging that the Respondent,ValleyHomes, Inc., had engaged in and was engaging in unfair labor practices within themeaning of Section 8(a)(1) and(3) of the NationalLaborRelations Act, hereincalled the Act.Respondent'sanswer admitted some of its allegations and deniedothers; in effect, it denied the commission of any unfair labor practices. Pursuant tonotice, a hearing was held beforeTrialExaminer Harold X.Summers at Cincinnati,Ohio, on December 13 and 14, 1965. All parties were afforded full opportunity toexamine and cross-examine witnesses,to argue orally,and to submit briefs. OnlyRespondent filed a brief, which brief has been fully considered.Upon the entire record of the case,including my evaluation of the reliability ofthe witnesses based upon the evidence and my observation of their demeanor, Imake the following-FINDINGS OF FACTI.COMMERCERespondent,sometimes herein referred to as the Company,is an Ohio corporationengaged in the processing and manufacture of prefabricated building materials atitsplant in Sharonville, Ohio.In the course of its operations during the year pre-ceding the issuance of the complaint,a representative period,Respondent purchasedand caused to be shipped to its Sharonville plant,directly from points outside theState of Ohio, materials valued in excess of $50,000.Respondent is an employer engaged in commerce within the meaning of the Act.II.THE UNIONThe Charging Party, TruckDrivers, Chauffeurs and HelpersLocal UnionNo. 100,an affiliateof the International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers ofAmerica,hereincalled Local100, is a labor organization withinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background,setting, and issuesIn 1965,2the Company, whichmanufactures and procures housing componentswhich it makesavailable to builders at homesites,enjoyed the most prosperousmonth of Mayin itshistory.IThe complaint was issued September 29, 1965.The charge initiating the proceedingwas filed August 20, 19652Unless the contrary is indicated,all dates referred to herein fall within 1965. VALLEY,-HOMES, INC._291On June 12, an areawide strike in the ready-mix concrete industry was called bythe International Union with which Local 100 is affiliated.Meanwhile, on July 6, a labor organization, the, United Papermakers and Paper-workers,AFL-CIO,filed a petition with the Regional Director for Region 9 of theBoard(Case 9-RC-6397), seeking certification as bargaining representative forRespondent'sproduction and maintenance employees,including its truckdrivers. Sixdays later, Local 100 filed a petition (Case 9-RC-6404), this one covering theCompany's truckdrivers only; and, on July 20, still another organization, Local 915of the United Brotherhood of Carpenters and Joiners, filed a third petition (Case9-RC-6417), in which the bargaining unit for which bargaining was sought con-sisted of the production workers, excluding truckdrivers. Subsequently, the Paper-makers' petition was withdrawn;the Carpenters'petition culminated,after an elec-tion, in Local 915's certification as bargaining representative of the production andmaintenance employees;and a hearing was held on Local 100's petition,after whichall action was and still is suspended because of the instant proceeding.As time passed, the ready-mix strike began to affect the operations of area buildersand, in turn, the business of Respondent, who served these builders. In the latterpart of July, according to Respondent, a layoff was indicated; and, between July 21and 23, inclusive, a number of employees, including three truckdrivers, were let go.The concrete strike ended on August 16, by which time there had been no furtherdepletions in Respondent's working force. Next day, however, another employee, atruckdriver,was discharged, and, not long afterward, he was replaced by anemployee transferred from the production group.This caseinvolves allegations that Respondent,through its agents, engaged in con-duct constituting interference with, and restraint and coercion of employees in theexercise of their self-organizational rights; and that the employment of the fourtruckdrivers alluded to above was terminated because of their activities on behalfof and their sympathies with Local 100. Involved, in addition to a determinationofwhat happened and the legal implications thereof, is the resolution of theRespondent-agent status of several individualswhose acts are attributed toRespondent.B. Chronology of events 31.On June 19, at Local 100's hall, James Stansbery, Robert Jackson, BoydEllis, and JessWilson, truckdrivers employed by Respondent, signed cards author-izing Local 100 to represent them for purposes of collective bargaining.2."Right after the Fourth of July," between 9:30 and 10 a.m., Kenneth Morrison,Respondent's shop superintendent,4 approached Robert Jackson as the latter broughtin a loaded truck and asked him if he had heard anything about a union.(He didnot mention the name of a union.)Jackson said he had not.3.The Papermakers' petition for certification, mentioned earlier, was filed at theBoard's Regional Office on July 6.4.On or about July 12, Ellis, Stansbery, and Wilson, eating their lunch, werejoined by Walter Still,another employee of Respondent .5The discussion, at onepoint,centered about"the union."Still asked Ellis if he had"signed for the union"and, although Ellis vouchsafed no answer, several times asked why he had signedand why he was for the union.Firther,he volunteered that he himself had a unioncard-and that it did him no good. Ellis, in effect, said that Still ought to turn in thecard,that he did not deserve it. Then,Stillmade some predictions of things to comeshould the Union come into the plant:"we" would be working 2 or 3 days a weekand "you" would be fired or laid off.65.On the same day-July 12-Local 100's petition for certification was filed.6.Next day, Stansbery overheard a conversation between Edgar Harrison, whosedisputed employee-agent status is discussedinfra,and Charles Robinson,one of theCompany's truckdrivers. The conversation, in relevant respect, was a one-sided one:3Unless otherwise indicated, these findings ate based upon uncontradicted, creditedtestimony. They will not be repeated elsewhere In this Decision , later references to themwill take the form of the abbreviation"c)hron.,"followed by the item number or numbersbeing alluded to4Allegations in the pleadings establish, and I find, that Morrison is a supervisor forRespondent.5 Still's supervisory or agency status, which is in dispute, will be discussed below9This finding is based upon the uncontradicted testimony of Stansbery and Ellis Al-though Wilson testified, he was not asked about the incident Still did not testify 292DECISIONS OF NATIONAU'LABOR RELATIONS BOARDHarrison asked'Robinson to find out about "the union,"who the leader was, and"anything else"-ifRobinson could identify"the instigator,"he said,itwould be"a feather in [Robinson's] cap." 77.At 4:20 p.m., the sameday-July13-Ken Morrison jumped onto the run-ning board of Jess Wilson's truck and asked him if he knew anything about "theTeamsters Union."Wilson answered in the negative.8."Sometime in July"-the date can no more closely be pinned down than tosay that it fell prior to July 23, the day he was laid off-Robert Jackson was makinga delivery along with Walter Still. During the ride, Still told Jackson that if theUnion were to get in, he(Still)would be the only driver retained-plantmenwould be sent along to unload the truck.9.On July 15,at the door shop, Superintendent Morrison asked Jess Wilson ifhe knew anything about the Union,to which Wilson replied that he did not.810.About 2weeks after the conversation between Morrison and Jackson notedearlier(chron..2)-inother word's, shortly after July 18-Morrison again spoke toJackson about a union,this time in the presence of truckdriver Cornelius Durham.Morrison asked Jackson what he intended to do about the Union.Receiving noreply, he said, "I thought I could count on you, and you let me down." 911.On July 20, the Carpenter'spetitionwas filed.12.On July'20 or 21, at the timeclock just before worktime,Morrison againaskedWilson about the Union; he asked if he knew who started it and if he knewanything at all about it. Once again, Wilson disclaimed any such knowledge.'°13.On July 21, 10 minutes before quitting time, Morrison called all the employ-ees together.Explaining that the ready-mix concrete strike had "caught up" withthe Company and that work had fallen off, he said that a number of people werebeing laid off; he did not know how long the strike would last nor how long itwould be before the lay-off personnel would be recalled.The names of those laidoff, he said, were on a sheet of paper he held, which list would be posted immedi-ately after thismeeting.At meeting's end, the list was posted.It bore the names of 8 to 10 persons,includ-ing that of one of the truckdrivers, Boyd Ellis.14.Two days later, on the 23d, Morrison told Robert Jackson that, because ofthe strike,he (Jackson)would have to "take a little vacation."On the same day,two or three production workers were also laid off.15.On August 2, having just returned from 2 weeks of active service with theOhio Air National Guard, James Stansbery went to the plant. Having heard(through Wilson,with whom he had kept in touch)that he no longer had a job withRespondent,he asked Morrison if this was true, and Morrison verified it.16.On August 13, a formal hearing was held in connection with Local 100's peti-tion for certification. The Papermakers' petition, the first petition filed, was with-drawn next day.17.Theready-mix concrete strike ended on August 16.18.On August 17, in the morning,JessWilson getting ready to take out a load ofmaterials.Morrison,commenting that that load was being delivered ahead of sched-ule, said that, "if the union were here"he would have to send Wilson home.li19.Later that day, Wilson was discharged,under circumstances discussedinfra.20.On August 18, Stansbery placed a telephone call to Al Opichka,12 office man-ager for the Company, at the latter'shome. He said that he had been told thatOpichka had voiced the belief that he(Stansbery)had "started"the Union, an accu-sation which Stansbery said he resented because it reflected unfavorably on an uncleand aunt through whom he had originally procured employment with Respondent.Opichka conceded that he had,on several occasions,"blamed"both Stansbery andEllis, but that he now knew that the instigators were Jess Wilson and the Carpen-7 This finding is based on Stansbery's credited testimony.Neither Harrison nor Robin-son were called as witnessesB This is based on Wilson's testimony.Morrison,questioned on this aspect of Wilson'stestimony,"could not recall" the conversation.9 This finding is based on Jackson's testimony,as corroborated, in essence,by Morrison's.10This finding is based on Wilson's credited testimony. Morrison,asked about the con-versation,could not recall it.iiThis finding is based on Wilson's credited testimony.Morrison,who testified as toseveral conversations with Wilson that day, made no reference to this one.11Whom I find to be a supervisor within the meaning ofthe Act. VALLEY HOMES, INC.293ters' steward in the production unit. Continuing,he said that,if the Union got in,you-singular or plural unknown-would be hurting a lot of employees of the Com-pany(since)Chapin Jones(company president)would very likely sell the shop.21.On or about August 21,Ellis visited the plant. Encountering Morrison, heasked if they might talk a minute. Then he asked if Morrison knew when he wouldbe recalled to work;and Morrison replied that he had no idea. Ellis repeated hisquestion,saying he had a family but no income; again,Morrison said he did notknow when the Company would do any more hiring and he suggested it might be agood idea for Ellis to seek employment elsewhere.At theconclusion,Ellis said, ineffect, "If you're not bringing me back because of the union,I had nothing to dowith it,"and Morrison assured him that was not why he.was laid off.13C. The Company's responsibility for conduct of Still and HarrisonWalter Still figured in two incidents(chron.4and 8)and Edgar Harrison in one(chron.6), which incidents,possibly, have a bearing on the issues herein.While notalleged as unfair labor practices,evidence of the incidents was offered and receivedas background material for the light they might throw on Respondent's attitudetoward unions or on Respondent's knowledge of union activities.Their relevance, ofcourse,depends on whether Still's and Harrison's acts are imputable to Respondent.Both Still and Harrison are classified by Respondent as truckdrivers.According to a "driver seniority"list prepared by the Company as of July 16, Stillwas hired on April 5,1965. Harrison,on the other hand, was hired in the fall of1961,although,because of a break in service,his "driver seniority"dates from Sep-tember 18, 1962. Both are considered"the older hands,14 they know more aboutwhat is going on around the shop."While bothmen are supposed to be truckdrivers,there is some question as to howmuch truckdriving either did during June and July, the period in question. Therewere more truckdrivers than trucks and, I find,they did not drive trucks until andunless all other truckdrivers present were given trucks to drive. Instead, Still wasmainly occupied in the trim shop and Harrison'sduties kept him in the yard, andeach gave work orders to tiuckdrivers.But the available evidence falls far short of demonstrating that, during any rele-vant period,either was a supervisor within the meaning of the Act. One witness tes-tified that,when he was hired,Harrison was introduced as yard foremanbut not asa boss.(His making the distinction indicates to me that he regarded the former ason a higher level than the latter.)Be that as it may, Still spent much of his timeworking on interior trim and helping load it onto trucks; and Harrison was mainlyoccupied in handling materials,by forklift and otherwise,in Respondent's yard. Nei-ther had authority to effectuate personnel changes or effectively to recommend suchaction,and neither gave orders which required the independent exercise of discretion.On the other hand, both these men,during the months of June and July, wereused extensively to transmit instructions and orders from Morrison to the truck-drivers, telling them what and how to cut trim,what to load,and what trucks to takeout. In Morrison's own words:Well, in June and July, well I don't know if it took both months but for abouta four-week period,I think Mr.Jones said,"We are awfully busy," somethingthat I hadn't experienced before as long as I had been there. . Edgar Har-rison and the next man on the list, Walter Still, being older drivers, I used themto break in the new drivers .Every morning I would tell Ed or Walt what to do,what driver to take,and how to break him in, and if all six drivers or all drivers showed up thatday I would keep Ed and Walt in the shop helping me load,getting trim loadstogether.. . . Theywould,on the days that they were in[the shop], they13 In making this finding,I rely on thetestimony of both Ellisand Morrison, who werein substantial agreement«ith this exception.Ellis'version of the mentionof a union wasthatMorrisonasked Ellis ifhewas for the Unionand thatEllis answered in the af/irina-tine.This bitof Ellis' testimonywas belatedly and with difficultydrawn from him , more-over, the incident occurring,as it did, the dayafter theinstant unfair labor practicecharge was filed, this version lacks plausibility.I do notcredit it14Thisis not apparent from the seniority list,particularlyin Still's case ; but,the state-ment wentunquestioned.I can onlyassume he worked for Respondent in some other areaprior to April 5. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould carryout orders for me, they would load trucks, and I would tell Ed orWalt, in my office, I'd say, "When Durham comes in" or "When Charles comesin, tell him to take such and such truck and deliver it to" the place where Iwanted it to go, just to save me all the steps running all over the shop,keepingup with all these fellows . .[Asked if the two were authorized to transmit orders from him to employ-ees:]Yes, they would carry orders from me to employees. I use quite a num-ber of employees for the same thing because I'm the only supervisor in theplant and at the time [we] employed about 40 people and I just could not keepup with running all over the building telling everybody.I tried to have peoplecarry orders for me . .[Asked how employees knew he had given authority to transmit orders:]Well, I never received any argument from any of them. I never had any troubleMaybe once or twice somebody would come back and say to me, "Did'you tell him to tell me that," but it did not happen very often ... . I'd tellthem yes; I told him to tell you that, go ahead and do it ... .Morrison also gave testimony bearing upon the question of whether Still's and Har-ers encompassed,or appeared to encompass,the area of labor relations as well asroutine work problems:[Asked if Still or "Harrison had ever reported to him they had talked toemployees about unionism:] I heard that they did talk to a couple of people,yes[Asked how employees could distinguish between the source of Still's andHarrison'swork-orders and the source of their union discussions:]Well, in thefirst place if they were giving a work order from me they would start out bysaying, I would imagine, that "Ken told me to tell you to do this," "Ken toldme to tell you to take this truck out ...." 15On the' preponderance of the evidence in this record, I find that, at least duringJune and July, Still and Harrison were cloaked with the apparent authority to con-vey information, from management to the truckdrivers, not only with respect toworkorders,but also with respect to any matters, such as unionization, which mightbear upon their employment relationship. To the extent they have any bearing on theissues herein, then, I would attribute the conduct of Still and Harrison (as foundabove) to Respondent.D. Interference,restraint,and coercionRespondent,in its answer,as amended at the hearing, admitted that Kenneth Mor-rison and Al Opichka were supervisors for Respondent but denied that they were itsagents.Having found that they are supervisors, I find further that, in their activi-tieswhich are the subject of this proceeding, they were acting for and on behalf of-in short, as agents of-Respondent.I find, as alleged in the complaint, that the conduct of Kenneth Morrison, con-sisting of his conversation with Robert Jackson shortly after July 4,16 his conversa-tion with Jess Wilson on July 13,17 his conversation with Jess Wilson on July 15,18and his conversations with Jackson and Wilson shortly after July 18 and on July 20or 21,respectively,19constituted interrogation of employees regarding their unionactivities or sympathies. I find further that a preponderance of the evidence supportsthe complaint's allegations that,on August 17, Morrison told an employee that, ifa union represented the employees,the employee would not enjoy a privilege thenavailable; 20 and that, on August 18, Opichka told an employee 21 that he had erro-neously accused him of initiating union activities and threatened that Respondent18Morrison then went on to explain that, when he testified on the previous day thathe was aware Still and Harrison had been talking about the Union, he meant that he wasaware everyone at the plant was talking union.30 Seechron.2.The date alleged in the complaint was on or about July 12.17 Seechron. 7.'s Seechron 9.19 seechron.10 and 12.20See chron.1821A term which encompasses laid-off employees VALLEY HOMES, INC.295would sell its operation if a union should be successful in organizing its employees.22Considering the clear meaning of the statements made, viewed in the light of theirtiming and of the union animus demonstrated by other acts 23 as well, I find thatthese interrogations and threats of reprisal constituted interference with, and restraintor coercion of, employees in the exercise of their self-organizational rights.E. Theterminationsof employmentThe complaint alleged that Respondent discharged James Stansbery on July 17,Boyd Ellis on July 21, Robert Jackson on July 23, and Jess Wilson on August 17,and thereafter failed and refused to reinstate them, because of their activities onbehalf of and sympathies with Local 100.The answer denied that the four "were terminated" for unlawful reasons andaverred that each of them was "separated for cause." Further elucidating at thehearing,Respondent took the position that Stansbery, Ellis, and Jackson were laidoff becauseof a lack of available work and that Wilson was discharged for cause,all on the datesindicated.The pretermination union activities, such as they were, of Stansbery, Ellis, Jack-son, and Wilson consisted primarily of their having signed Local 100 authorizationcards and of their having "discussed the union"amongthemselves, in the presence,on one occasion, of,Walter Still. Despite Respondent's contention (made throughwitnesses) that it was unaware of the union activities or interests of any individual,I find that Respondent was aware of the activities and interests of each of thesefour. This finding is based on the concentrated campaign of interrogation of andthreats directed at them, the indication that surveillance of employees on the sub-ject was sought by management, and on the size of the installation.In view of the union animus displayed by the unfair labor practices heretoforefound and by the several other indicia of such animus alluded to earlier, and inview of the suspicious timing of the terminations,24 I have carefully scrutinized theassigned causes for those terminations.As earlier found, May was a peak-activity month for Respondent. At that time,the Company's work force consisted of 36 employees it regarded as production ormaintenance workers and 8 it regarded as truckdrivers.The credited, uncontradicted evidence, oral and documentary, establishes that theCompany's business was affected by the ready-mix concrete strike which beganJune 12. Although many of the area builders, in anticipation of the strike, hadpoured foundations in advance of schedule, the continuing strike gradually madeitself felt, first to the builder, and then to Respondent, their supplier.Within 2weeks, the effects were perceptible, and, during the last week in June, Respondent'sbusiness fell off substantially. (Sales for the entire month of June were down 81/zpercent from those of May.) And the decline continued in July-sales for thatmonth were 87.6 percent of May's. Economic conditions, I find, called for the layoffof a number of employees.Early'in July, Respondent's work force was thesame asithad been in May.Specifically, eight persons were classified as truckdrivers. Available for use by thesedrivers were six trucks, but as earlier found, Walter Still and Edgar Harrison woulddrive trucks only when one or more of the others did not report for work.'The four drivers most recently hired-in inverse order of seniority-were Stans-bery,Ellis,25Charles Robinson, and Jackson.22 Seechron.20.29 Seechron.4, 6, and S.24Filing of Local 100's petition, July 12 ; Still's interrogation of and threat expressedto the four drivers here involved, same day 'Harrison's adjuration to a fellow empinveeto procure union information, next day ; interrogation by Morrison, on the 13th ; Stans-bery's layoff, July 17; another threat and tivo further acts of interrogiation in the next3 days; the filing of the production-maintenance petion, July 20, interrogation of Wilson,July 20 or 21 ; Ellis and Jackson's layoffs, July 21 and 23, respectively , no relevant actionfor several weeks ; the representation case hearing, August 13 . Morrison's antiunioncomment to Wilson on August 17, followed by the latter's discharge later that daya EIIis had worked for Respondent on several earlier occasions, and the hiring datewhich is the basis for this finding is that of his most recent hiring Uncontradicted testi-mony of Respondent witnesses was to the effect that continued seniority status does notsurvive a break in employment. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDStansbery's last day of work for Respondent was Friday, July 16. After that day,he reported for a 2-week stint of active duty with the Ohio Air National Guard.On or about July 17, Stansbery was among those selected for the layoff whichwas shortly to be effectuated. Since he was not at work (on July 21) when theinitialmass layoff was put into effect, Respondent considers him to have been laidoff on the 17th itself. The first notice came to him, while on guard duty, fromfellow-driverWilson; as found earlier, the news was officially verified on Stansbery'sreturn on or about August 2.Stansbery was selected for layoff, assignedly, because he was low man on thetruckdnver totem pole and because of the irregularity of his attendance.26I find that the reason assigned by Respondent for Stansbery's layoff is a plausibleone. The General Counsel has not, by a preponderance of the evidence, shown thatStansbery's employment was terminated for any other reason.On July 21-seechron.13-8 or 10 persons, including truckdriver Boyd Ellis,were laid off.Elliswas (last) hired by Respondenton June10.The assigned reason for hisbeing selected for layoff was the fact that-Stansbery no longer employed-Elliswas the truckdriver with the least seniority.Elliswas considered by management to be a good worker. On the other hand,in view of his two employment breaks in the past, occasioned by voluntary quits,his reliability was considered questionable. Therefore, the known quality of his workdid not serve to justify Respondent in deviating from the principle of seniority,which principle, it appears, was followed where possible.I find that the reasons assigned by Respondent for Ellis' layoff are plausible onesand that the General Counsel has not, by a preponderance of the evidence, shownthat Ellis' employment was terminated for any otherreason.The layoffs of July 21 did not prove sufficient, and 2 days later, a number ofothers, including truckdriver Jackson, were laid off.Jackson was not the driver with the least seniority at the time, but he was selectedbecause, although he "could do a good day's work," he could not drive a tractor-hence, was not as valuable to the Company as Robinson, hired later.Although this is a more suspicious case than the last two, I cannot say that theevidence of a violation preponderates. The General Counsel has not met his burden.After these layoffs were effectuated, Respondent's employment rolls had fallen toapproximately 30 production maintenance employees and 5 truckdrivers.On August 17, 10 minutes before quitting. time, truckdriver Jess Wilson wasdischarged.At 2:30 p.m. that day, Wilson had come in from a truck trip and prepared toeat his lunch. Morrison told him to finish his lunch-that he wanted to talk to him.AfterWilson had completed his lunch, Morrison asked him aboutsome damagedone to the bumper of Wilson's truck. When Wilson disclaimed knowledge of anydamage, Wilson said that Walter Still had told him that the damage occurred whenWilson had permitted the truck to be pulled out of the mud by its bumper. Wilson,while not denying that he was at fault, repeated that he was unaware of it. As theywalked to the truck, Morrison reminded him of an incident 1 week earlier in whichWilson had damaged a door he was delivering and also of an occasion, more recent,on which Wilson had delivered some material to the wrong location. "You know,"he said, "I can fire you for these reasons."After they had inspected the truck-and Wilson still denied any knowledge of thedamage-Morrison went on at length about Wilson's performance.InWilson'swords, "He got real hot . . . bawled me out [over] this and that, and naturally, Igot hot . . . but there wasn't no namecalling or nothing like that." When Morrisonrepeated, "I could fire you," Wilson said, "Well, go ahead,fireme then."Morrison went to discuss the matter with Company President Jones and, a fewminutes later, he returned to Wilson with, "Punch out, you're through." Wilson left.Before he left, however, he asked Morrison for the reason for the discharge, andMorrison told him. There was irrelevant dispute as to the reasons given him: hetestified thatMorrison gave him but three reasons-the damage to the door, thedamage to the truck, and an incident involving his having run over a customer'sfreshly poured foundation and leaving his trailer at the wrong spot on the builder'spremises-while Morrison testified he gave these three reasons plus a fourth-the° Company records showed he was absent a number of days since he was hired-perhaps4 or 5, excluding 1i/_, weeks he missed due to an injury on the job. VALLEY HOMES, INC.297misdelivery. It becomesunnecessary to resolve this issueof credibilitysince, at anyrate,Respondenthere takesthe positionthat allfour incidents entered into thedecision to discharge.27The circumstancessurroundingthe fourincidentswere the subject of extendedtestimony at the hearing.1.On July 22,Respondent received a telephone complaintfrom anew customerto the effect that its driver,making a delivery,had run overa "green" foundation 28President Jones went to the site to investigate.He found that Wilson-for he wasthe driver-had pulled onto what wouldeventually be thedrivewayto the resi-dence under construction,had "spotted"his trailer at the entranceto the (future)garage,29and had thenrun his tractor into and out of the garage area,over thefront and the rear foundations.(It turned outthatthe sole damage was to thecustomer's feelings.)Also, the customercomplained,the trailer was spotted atthe wrong place.Next day,Jones, in Morrison'spresence,reprimandedWilsonover the incidentand, althoughWilson protestedhe had spotted the trailerwhere thecustomerwantedit,warnedhim against any more troubles of this nature.2.On a dateundetermined,but between August 13 and 17, Wilsondamaged adouble-door. The door consisted of twodoors(six panels)set in a door jamb, 5feet by6 feet 8 inches.On all previousdeliveriesof double doors, Wilson hadbeen given a helper. Now, he asked for help but was told that everyone was toobusy.In unloadingthe door at the customer's site, he damagedit.Morrison spoketoWilson aboutit,sayinghe did not know whetherhe would mention it to Jones(who was out of town), but he saidhe could tolerate no more mistakes.3.At or aboutthe same time,Wilson deliveredsome materials intended for onecustomer to another customer for whom othermaterialswere being deliveredsimultaneously. This, a commonmistake among Respondent'sdrivers,resulted in aloss of the misdelivered materials.4. Just when the truck bumper wasdamaged is unknown.(The same bumpershowed evidence of prior damage.) However, Morrison believed-because it hadbeen reported to him by Still-that Wilson had, several days before the discharge,permitted the truck to be pulled from the mud by a chain hooked to this bumper,contrary to orders to employees to putpulling strainonly on thechassis and athooks designed for that purpose.Respondent concedes that noneof these incidents was seriousenoughto warranta discharge but that the combination was overwhelming-that the last incident wasthe trigger but that all four incidentsentered into the decision.The plausibilityof these incidents as the cause of thedischarge must be viewedin the lightof a numberof circumstances:(a)The "foundation"incident hadoccurred 4 weeks earlier,at a time of a mass layoff-yet, it was not consideredserious enough to enter into the selectionsfor layoff atthat time,(b) the doordamage, I find resulted from the failure of Respondent to furnish the requestedhelp; the plantsuperintendent so lightly regarded it that he considered letting it gounmentionedto the working head of the Company, (c) on this record,misdeliveryofmaterials is a frequent occurrence,(d)Wilson was consideredthe type ofworker whodid everythingquickly. (Morrison:"I liked that about him.healways seemedto get backquicker than anyone elsewhen hemade adelivery:');and finally, (e)Wilson,by thistime,was marked as the union ring-leader-seechron.20.I find that the assigned reasons lack plausibility and, in fact,are pretextual.Upon the entirerecord and on what I am convinced is a fair preponderance ofthe credibleevidence,I conclude and find that Respondent discharged Jess Wilsonand thereafter failed to reinstate him because of his activitieson behalf of andsympathieswith Local 100, therebydiscouragingmembershipinLocal 100 andinterferingwith, restraining,and coercingemployeesin the exerciseof their self-organizational rights, in violation of Section 8(a)(3) and(1) of the Act.'According to Respondent,therewereotherblemishes on Wilson'sperformance butthese did not enter into the decision^ "Green"concrete is relatively recently poured concrete which, although alreadyhardened,stillmay show defects if subjected to premature straina"Respondent,inmaking a delivery,would leave the trailer full of materials for thecustomer to unload as needed. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing factual findings and conclusions, I come to the following:CONCLUSIONS OF LAWi1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local 100 is a labor organization within the meaning of Section 2(5) of theAct.3.By discriminating in regard to the hire and tenure of Jess Wilson by termi-nating his employment on August 17, 1965, because of his interest in and sym-pathies with Local 100, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, by interrogating employees concerning their unionactivities, sympathies, and membership, by threatening employees with loss of priv-ileges or with a termination of operations if a union should become the employees'bargaining agent, Respondent has interfered with, restrained, and coerced employ-ees in violation of Section 8(a) (1) thereof.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.6.Except for the above, Respondent has not engaged in unfair labor practicesas alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom and to take cer-tain affirmative action in order to effectuate the policies of the Act.Having found that Respondent discriminated with respect to the hire and tenureof employment of Jess Wilson, I shall recommend appropriate action. I shall rec-ommend that Respondent offer him full and immediate reinstatement to his for-mer or substantially equivalent position without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of earnings suffered by himbecause of the discrimination by payment to him of a sum of money equal to theamount he would have earned from the date of his discharge to the date ofRespondent's offer of reinstatement, less his net earnings during said period. Back-pay shall be computed on a quarterly basis in the manner prescribed by the Boardin F. W.Woolworth Company,90 NLRB 289, with interest at the rate of 6 per-cent per annum computed quarterly.As the unfair labor practices committed by Respondent are of a character strik-ing at the roots of employee rights safeguarded by the Act, it will also be recom-mended that Respondent cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, and pursuant to Section 10(c) of the Act, I recom-mend that Respondent, Valley Homes, Inc., of Sharonville, Ohio, its officers,agents, sucessors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in any labor organization by discriminating inregard to hire, tenure, or other conditions of employment.(b) Interrogating employees as to their union activities, sympathies, andmembership.(c)Warning employees of a loss of privileges or of a termination of operationsif a labor organization should become their bargaining agent.(d) In any other manner, interfering with, restraining, or coercing their employ-ees in-the exercise of their right to self-organization, to form labor organizations,to join or assist any labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrain from anyand all such activities except to the extent that any such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer Jess Wilson reinstatement to his former position even though this maynecessitate displacement of a present incumbent (or, if his former position no longer VALLEY HOMES, INC.299exists, to a substantially equivalent position), -without prejudice to his seniority orother rights and privileges.(b)Make him whole for any loss of earnings'suffered by reason of the discrimina-tion against him, in the manner set forth in the section above entitled "The Remedy."(c)Notify the above-named employee if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accord-ance with-the Selective Service Act and the Universal Military Training and Serv-ice Act, as amended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social security records, timecards,and personnel records and reports necessary to analyze the amount of backpaydue and the right of reinstatement.(e)Post at its place of business at Sharonville, Ohio, copies of the attachednotice marked "Appendix." 30 Copies of such notice, to be furnished by the RegionalDirector for Region 9, after being duly signed by an authorized representative ofRespondent, shall be posted imediately upon receipt thereof, and be maintained fora period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted. Reasonable steps shall betaken by Respondent to insure that such notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to complyherewith.31IT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it allegesviolations of the Act not heretofore remedied in this Recommended Order.ao In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals Enforcing an Order" for the words"a Decision and Order."al In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to said : "Notify the Regional Director for Region 9 in writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tion Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Truck Drivers, Chauffeurs, andHelpers Local Union No. 100, an Affiliate of the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherlocal organization, by discriminating as to the hire, tenure, or any other termor condition of employment of any of our employees.WE WILL NOT ask employees about theirunionsympathies, activities, ormembership; threaten employees with any loss of privileges or with a termina-tion of operations if they select any union as their bargaining agent.WE WILL NOT, in any other manner, interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization; to form, join orassist a labor organization, to bargain collectively througha bargaining agentchosen by themselves;to engagein other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection; or to refrain from anysuch activities (except to the extent that the right to refrain is limited by thelawful enforcement of a lawful union-security requirement).WE WILL offer Jess Wilson his former or substantially equivalent job (with-out prejudice to seniority or other employment rights and privileges) and WEWILL pay him for any loss suffered because of our discrimination against him.All our employees are free to become or remain members of any labor organization.VALLEYHOMES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDNoTE.-We will notify the above-named employe if serving in the Armed Forcesof the United States of his right to full reinstatement upon application,in accord-ance with the Selective Service Act and the Universal Military Training and Serv-ice Act, as amended,after discharge from the Armed Forces.Thisnoticemust remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, Room2023,Federal Office Building, 550 Main Street,Cincinnati,Ohio 45202,Telephone684-3627.Delta Sportswear,Inc.andSan Francisco Joint Board,Interna-tional Ladies Garment Workers Union,AFL-CIO.Case 20-CA-3497.August 1, 1966DECISION AND ORDEROn April 7, 1966, Trial Examiner David London issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Charging Party filed exceptions to the TrialExaminer's Decision and supporting brief. The General Counsel andthe Respondent filed cross-exceptions and supporting briefs. Respond-ent filed answering briefs to the cross-exceptions of the GeneralCounsel and to the exceptions of the Charging Party.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Mem-bers Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions and briefs,'and the entire record' in this case; and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, except asmodified herein.The Respondent excepts to the Trial Examiner's finding that theRespondent threatened employees with discharge or other reprisal ifthey should engage in a lawful strike. We find merit in this exception.1We find no merit in the contentions by the Respondent that various credibility findingsof the Trial Examiner are erroneous, as the clear preponderance of all the relevant evidencedoes not demonstrate that such findings are incorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F 2d 362 (C A. 3)The General Counsel and the Charging Party both except to the failure of the TrialExaminer to find violations of Section 8(a) (1) on the basis of alleged interrogations ofemployee Spate by Supervisor Pullen and of employee Wood by Plant Manager TauberSince further findings of Section 8(a) (1) would be merely cumulative and would notbroaden the remedy ordered herein, we find it unnecessary to pass upon these allegations.160 NLRB No. 30.